ALLOWABILITY NOTICE

Reasons for Allowance
Claims 1-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art does not disclose or render obvious the sealing valve arrangement having the supporting element disposed between a first porous element and the flexible sealing valve in combination with all the remaining limitations as set forth in independent(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HAILEY K. DO/Primary Examiner, Art Unit 3753